DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 – 11, 13 – 22, 27 and 29  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 10 recites the limitation "the metadata" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the head orientation rate" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 1: “determining a head rotation rate of the user during the shift in the head orientation,” is unclear. Particularly, it is unclear what is the head rotation rate and how it is determined. The specification as filed discloses a head rotation speed determined by internal measurement unit [0227] which appears to be used to estimate a direction of interest. Therefore, for the purpose of compact prosecution, “a head rotation rate” is interpreted as – head rotation speed.
Claims 5 – 11, 13 – 22 are rejected based on their dependence on claim 1.
Claim 27 is rejected similarly to claim 1.
Claim 29 is rejected similarly to claim 1.



Allowable Subject Matter
Claims 1, 5 – 11, 13 – 22, 27 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 1, the closest prior art is Lashina et al. (US 2011/0128223) who discloses a method comprising: tracking a head orientation of a user (camera 3 observes the user's head H to obtain a first head orientation measurement value M1 [0060]); detecting a shift in the head orientation of the user (the head tracker 3 is used to obtain a second head orientation measurement value M2 [0061]); determining a user-specific parameter relating the angular head rotation to at least one of a gaze direction or a direction of interest (determining head-motion/gaze relationship R [0061]); However, Lashina alone or in combination with other art of record fails to disclose determining a head rotation rate of the user during the shift in the head orientation; determining a user-specific parameter relating the head rotation rate to at least one of a gaze direction or a direction of interest; and estimating the at least one of the gaze direction or the direction of interest based at least in part on the user-specific parameter and the head rotation rate.  (Emphasis Added.)
As to claim 27, the closest prior art is Lashina et al. (US 2011/0128223) who discloses a method, performed at least in part by a head-mounted display (HMD) configured to be worn by a user, comprising: tracking a head orientation of the user (camera 3 observes the user's head H to obtain a first head orientation measurement 
However, Lashina alone or in combination with other art of record fails to disclose   determining a head rotation rate during the shift in the head orientation; determining a user-specific parameter relating head rotation rate to at least one of a gaze direction or a direction of interest; estimating the at least one of the gaze direction or the direction of interest based at least in part on the user-specific parameter and the head rotation rate; and rendering an image for the user at the HMD using foveated rendering based on the at least one of the gaze direction or the direction of interest.  (Emphasis Added.)

As to claim 29, the closest prior art is Lashina et al. (US 2011/0128223) who discloses an apparatus comprising: a processor (control unit 20 of fig. 4);  and a memory storing instructions (memory 24 of fig. 4) operative, when executed by the processor, cause the apparatus to: track a head orientation of a user (camera 3 observes the user's head H to obtain a first head orientation measurement value M1 [0060]); detect a shift in the head orientation of the user (the head tracker 3 is used to obtain a second head orientation measurement value M2 [0061]); determine a user-specific parameter relating the head rotation to at least one of a gaze direction or a direction of interest (determining head-motion/gaze relationship R [0061]);
determine a head rotation rate of the user during the shift in the head orientation; determine a user-specific parameter relating the head rotation rate to at least one of a gaze direction or a direction of interest; and estimate the at least one of the gaze direction or the direction of interest based at least in part on the user-specific parameter and the head rotation rate. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623